ACCEPTED
                                                                                                         01-15-00090-cv
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  10/12/2015 9:30:31 AM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                 CLERK

                            IN THE FIRST COURT OF APPEALS

VICKY McKENNA                                    §
                                                                                   FILED IN
                                                 §                          1st COURT OF APPEALS
VS.                                              §                              HOUSTON, TEXAS
                                                 §            CASE NO.      10/12/2015 9:30:31 AM
                                                                           01-15-00090-CV
BAYLOR COLLEGE OF MEDICINE                       §                          CHRISTOPHER A. PRINE
                                                                                     Clerk

                   APPELLANT’S FIRST MOTION TO EXTEND TIME
                       TO FILE APPELLANT’S REPLY BRIEF


       Appellant, Vicky McKenna, files this Motion under Rule 10.5(b), TEX. R. APP. P., and

asks this Court for an extension of time in which to file Appellant’s Reply Brief. In support of

this motion, Appellant would show the Court as follows.

       1.      This is Appellant’s first request for an extension to file her Reply Brief.

       2.      This motion is unopposed by Baylor College of Medicine.

       3.      Appellant requests until October 29, 2015 an extension of fourteen (14) days in

which to file her Reply Brief. The present deadline for filing is October 14, 2015.

       4.      Appellant’s counsel, a solo practitioner, has insufficient time to prepare and file

the Reply Brief due to a number of depositions and hearings and an arbitration.

       5.      Appellant submits that Appellee is not prejudiced by this delay.

       6.      This request is not made for delay only, but in order that justice may be done.

       WHEREFORE, Appellant, Vicky McKenna, requests the Court extend the time for

Appellant to file until October 29, 2015.
                                             Respectfully submitted,


                                             By: /s/ Glenn W. Patterson, Jr.
                                             Glenn W. Patterson, Jr.
                                             State Bar No. 15612500
                                             11 Greenway Plaza, Suite 2820
                                             Houston, Texas 77046
                                             (713) 961-1200
                                             (713) 961-0941 (Fax)
                                             glenn@patterson-adr.com

                                             ATTORNEY FOR APPELLANT
                                             VICKY MCKENNA




                             CERTIFICATE OF CONFERENCE

       I spoke with counsel for Appellee, who advised that Appellee does not oppose the
motion.

                                                 /s/ Glenn W. Patterson, Jr.
                                                     Glenn W. Patterson, Jr.




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing instrument was
served on all counsel of record via electronic transmission.

       Shauna Clark
       Heather Sherrod
       Fulbright & Jaworski, L.L.P.
       1301 McKinney, Suite 5100
       Houston, Texas 77010


                                                 /s/ Glenn W. Patterson, Jr.
                                                     Glenn W. Patterson, Jr.



                                                2